               Case 2:20-cv-00812-JCC Document 9 Filed 07/02/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   NICHOLAS BARNARD,                                       CASE NO. C20-0812-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   COLUMBIA DEBT RECOVERY, LLC dba
     GENESIS CREDIT MANAGEMENT, LLC,
13
                               Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 8).
18
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing.
19
     Plaintiff’s claims are DISMISSED with prejudice and Defendant’s counterclaim is DISMISSED
20
     without prejudice, without an award of costs or attorney fees to either party. The Clerk is
21
     directed to CLOSE this case.
22
            DATED this 2nd day of July 2020.
23

24                                                          William M. McCool
                                                            Clerk of Court
25

26                                                          s/Tomas Hernandez
                                                            Deputy Clerk



     MINUTE ORDER
     C20-0812-JCC
     PAGE - 1
